      Case 4:20-cv-03530 Document 1 Filed on 10/15/20 in TXSD Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS

                                    Houston Division

                                        Case No.:


NANCY VEAR,

Plaintiff,

v.

ESTES EXPRESS LINES,

Defendant.

_____________________________________________________________________

               ESTES EXPRESS LINES’ NOTICE OF REMOVAL
_____________________________________________________________________

 TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
                THE SOUTHERN DISTRICT OF TEXAS.

       1.     The Petition of ESTES EXPRESS LINES respectfully shows, upon

information and belief, that it is the named Defendant in the above entitled action which is

now pending in the Justice Court, Precinct No. Three, in and for the County of

Montgomery.

       2.     That on or about the 30th day of September, 2020, this action was served on

Petitioner in the aforesaid court by mail service of a Justice Court Citation and Petition:

Small Claims Case, a copy of which is annexed hereto, which was the first time Petitioner

was served with the Petition: Small Claims Case.

       3.     No further proceedings have been had in said action, and the time of


                                       Page 1 of 6
      Case 4:20-cv-03530 Document 1 Filed on 10/15/20 in TXSD Page 2 of 6




Petitioner within which to file a Notice of Removal has not expired. The controversy herein

as appears from the face of the Petition: Small Claims Case is, in substance:

       An action to recover for alleged loss, damage, delay or injury to cargo transported

in interstate commerce by a motor carrier, wherein damages claimed exceed $10,000.00.

Petition: Small Claims Case, ¶ 1.

       4.     Petitioner, ESTES EXPRESS LINES, was at all times material hereto a motor

carrier engaged in transportation subject to the jurisdiction of the Surface Transportation

Board of the U.S. Department of Transportation, operating under Federal Motor Carrier

Safety Administration Docket Number MC097275, and governed by the requirements of

the provisions of an Act entitled:

              "The ICC Termination Act of 1995" approved December 29,
              1995 and the various acts amendatory thereof and
              supplemental thereto, commonly known as the Interstate
              Commerce Act, being Title 49, United States Code, §13101, et
              seq.

       5.     As recited in the petition, this matter concerns a civil action for breach of a

contract arising out of the interstate transportation of Plaintiff’s merchandise from Ohio to

Texas. Petition: Small Claims Case, ¶ 1, attachment.

       6.     The Petition: Small Claims Case alleges ESTES EXPRESS LINES’ breach

of an interstate shipping agreement, which claim is exclusively governed by the Carmack

Amendment to the Interstate Commerce Act, Title 49, United States Code, §14706.

Petition: Small Claims Case, ¶ 1, passim. ESTES EXPRESS LINES’ liability, if any, is

governed exclusively by the Carmack Amendment.

       7.     Plaintiff is seeking damages in excess of $10,000.00, Petition: Small Claims

Case, ¶ 1, which meets the jurisdictional threshold set forth in 28 U.S.C. §1337(a), and this

                                        Page 2 of 6
      Case 4:20-cv-03530 Document 1 Filed on 10/15/20 in TXSD Page 3 of 6




entire action is therefore removable to this court pursuant to the provisions of 28 U.S.C.

§§1331, 1337(a), 1441(a), 1441(b), and 1445(b).

       8.     Accordingly, based on the allegations contained in the Petition: Small Claims

Case, the above entitled action is a suit of a civil nature of which this court has original

jurisdiction under the provisions of Title 28, United States Code, §1337 and Title 49, United

States Code, §13501, et seq., and is one which may be removed to this court by Petitioner,

the Defendant therein, pursuant to the provisions of Title 28, United States Code, §§1441

and 1445, in that it is a civil action now pending in the Justice Court, Precinct No. Three,

in and for the County of Montgomery, against a motor carrier to recover damages for

alleged loss, damage, delay or injury to a shipment transported in interstate commerce,

arising under the Carmack Amendment to the Interstate Commerce Act, Title 49, United

States Code, §14706. ESTES EXPRESS LINES’ liability, if any, is governed exclusively

by the Carmack Amendment. Hoskins v. Bekins Van Lines, 343 F. 3d 769 (5th Cir. 2003)

(“...Congress intended for the Carmack Amendment to provide the exclusive cause of

action for loss or damages to goods arising from the interstate transportation of those

goods by a common carrier. Accordingly, we hold that the complete pre-emption doctrine

applies.”)

       9.     ESTES is sued herein under the laws of the United States, specifically the

Interstate Commerce Act and Code of Federal Regulations, and federal law exclusively

governs Plaintiff’s claims and alleged damages.

       10.    Title 28 U.S.C. § 1441(a) provides:

              Except as otherwise expressly provided by Act of Congress,
              any civil action brought in a State court of which the district
              courts of the United States have original jurisdiction, may be

                                        Page 3 of 6
     Case 4:20-cv-03530 Document 1 Filed on 10/15/20 in TXSD Page 4 of 6




             removed by the defendant or the defendants, to the district
             court of the United States for the district and division
             embracing the place where such action is pending.

      11.    To determine whether an action “arises under” federal law for the purpose

of federal question removal, the court must look to the complaint. American Synthetic

Rubber Corp. v. Louisville & Nashville R.R. Co., 422 F.2d 462, 463-468 (8th Cir. 1970).

      12.    The United States Supreme Court held in Thurston Motor Lines, Inc. v. Rand,

Ltd., 460 U.S. 533, 535 (1983):

             As to interstate shipments . . . the parties are held to the
             responsibilities imposed by the federal law, to the exclusion of
             all other rules of obligations.

      13.    In Hughes Transportation v. United States, 121 F. Supp. 212, 228 (Ct. Cl.

1954), the Court of Claims held:

             Transportation contracts, like contracts for services in most of
             the other state or federally regulated industries, such as
             communications and power and light, etc., are fundamentally
             different from the ordinary contract in that the respective duties
             of the contracting parties are carefully defined by statute, and
             their rights--indeed, their very freedom to contract in certain
             respects--are strictly limited by those statutes regardless of the
             parties' knowledge of those restrictions or of their manifest
             desire to contract otherwise.

      14.    The United States Supreme Court has consistently held that interstate

shipping contracts are creatures of federal law and governed thereunder:

             The Bill of Lading is the basic transportation contract between
             the shipper and the carrier; its terms and conditions bind the
             shipper and all . . . carriers. Texas and Pacific R Co. v.
             Leatherwood, 250 U.S. 478, 481 (1991). Each [term] has in
             effect the force of statute, of which all affected must take
             notice.

      Southern Pacific Transportation Co. v. Commercial Metals, 456 U.S. 336, 342-343


                                       Page 4 of 6
      Case 4:20-cv-03530 Document 1 Filed on 10/15/20 in TXSD Page 5 of 6




(1982).

       15.    The principle that an interstate Bill of Lading must be construed under federal

law was reiterated in Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 214 (1985):

              While the nature of the state tort is a matter of state law, the
              question whether the Wisconsin tort is sufficiently independent
              of federal contract interpretation to avoid preemption is, of
              course, a question of federal law.

       16.    Based on the relevant facts and applicable law, this action arises under the

laws of the United States within the meaning of 28 U.S.C. §§ 1331 and 1337. Garrett v.

Time - D.C., 502 F.2d 62 (9th Cir. 1974):

              As the shipment was interstate, the bill of lading was issued
              pursuant to the Federal Act, the question whether the contract
              thus set forth had been discharged was necessarily a Federal
              question. The construction of the clauses of the bill of lading,
              adopted by the Commission and prescribed by Congress for
              interstate . . . shipments presents a federal question ... Such
              has been the consistent ruling of this Court . . . Since the
              clauses of the Uniform Bill of Lading govern the rights of the
              parties to an interstate shipment and are prescribed by
              Congress and the Commission in exercise of commerce
              power, they have the force of federal law and questions as to
              their meaning arise under the laws and Constitution of the
              United States.

       17.    This Notice of Removal is filed within thirty (30) days of ESTES’ receipt of the

Petition: Small Claims Case by mail service, and is therefore timely filed pursuant to 28

U.S.C. § 1446(b).

       18.    Petitioner desires to remove this action to the United States District Court for

the Southern District of Texas.

       19.    After the filing of this Petition for the removal of this action to the United

States District Court for the Southern District of Texas, written notice of the filing of this


                                        Page 5 of 6
      Case 4:20-cv-03530 Document 1 Filed on 10/15/20 in TXSD Page 6 of 6




Petition will be given by the attorneys for the Petitioner to the attorneys for the Plaintiff, as

provided by law, and copies of this Petition will be filed with the clerk of the Justice Court,

Precinct No. Three, in and for the County of Montgomery.

       20.    Petitioner has good and sufficient defense to this action.

       21.    No previous application for the relief sought herein has been made to this or

any other court.

       WHEREFORE, Petitioner prays that this Court grant the removal of this cause to

the District Court of the United States for the Southern District of Texas, in which district

this suit is pending.


                                     Respectfully submitted,


                                     By: /s/ LAWRENCE J. ROBERTS
                                           LAWRENCE J. ROBERTS, ESQ.
                                            Attorney-in-Charge
                                            Florida Bar No.: 343218
                                            S. D. Tex. Bar No. 20812

                                            Lawrence J. Roberts & Associates, P.A.
                                            249 Catalonia Avenue
                                            Coral Gables, Florida 33134
                                            Phone: (305) 441-7882
                                            Fax: (305) 441-7883
                                            Email: lroberts@lrobertsandassociates.com

                                            Attorneys for Defendant




                                         Page 6 of 6
